Exhibit 10.1

 

SALE AND PURCHASE AGREEMENT

 

This Sale and Purchase Agreement (the “Agreement”) is entered into on 1st May
2018 by and between:

 

1.Tew Yow Khim (Passport No. A34422386), is the Sole Owner of Eurostar Epitome
Sdn Bhd (Company No. 1256383-U) company incorporated in Malaysia with the
address at No. 1-2-1B, 2nd Floor, Block B Kolam Centre Phase II, Jalan Lintas,
Luyang, 88300 Kota Kinabalu, Sabah (the “Seller”), and

 

2.Sky Resort International Limited, incorporated in The State of Delaware
located at No. 23 (DBKK No.2), E33 Industri Likas, 2.5 Miles Tuaran, 88400 Kota
Kinabalu, Sabah (the “Buyer”).

 

WHEREAS, the Seller is a shareholder in Eurostar Epitome Sdn. Bhd. a Malaysia
company (hereinafter referred to as “EESB”).

 

WHEREAS, the Seller desires to sell and the Buyer desires to buy 80% shares
which is equivalent to 400,000 shares in EESB from the Seller.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

(a)Subject to the terms and conditions set forth herein, the Seller agrees to
sell and the Buyer agrees to buy 80% from the total share which is equivalent to
400,000 of shares in EESB at US$0.25 per share or for a total consideration of
US$100,000.00 (the “Purchase Price”).

 

(b)Payment for the Purchase Price shall be paid into the bank account of the
Seller or its nominee by the Buyer within 7 business days after such bank
account information is given to the Buyer in writing.

 

(c)Subject to receipt of the payment stated in (b) hereof, Seller shall deliver
the subject share certificates to Buyer within 14 business days.

 

(d)The Seller hereby represents and warrants that: 1) the shares to be sold
hereunder are not subject to any preemptive rights or rights of first refusal
and 2) as of the date of signing hereof, it has full power and authority to
execute and deliver this Agreement.

 

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sale and Purchase
Agreement to be duly executed and delivered as of the day and year first above
written.

 

SELLER: BUYER:     Eurostar Epitome Sdn. Bhd. Sky Resort International Limited  
  By: /s/ Tew Yow Khim /s/ Yong Fook Ming     Name: Tew Yow Khim Name: Yong Fook
Ming     Title: Director Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 



